DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Non-Final Office Action 
The ‘Response to Non-Final Office Action’, filed on 09 March 2021, has been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
	Claims 6, 7, 19, and 20 are canceled.
	Claims 13-18 remain withdrawn remain withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.  Applicant timely traversed the ‘Election/Restrictions’, mailed on 28 March 2018, in the ‘Response to Restriction Requirement’, filed on 14 May 2018.
	Accordingly, claims herein under examination are claims 1-5 and 8-12.

Response to Allegations/Arguments directed to ‘Claim Rejections - 35 U.S.C. § 101, Non-Patent Eligible Subject Matter – Laws of Nature, Natural Phenomena, and Abstract Ideas’
The ‘Response to Non-Final Office Action’ (pages 5-9), filed on 09 March 2021, alleges/argues: 1) the claims, when considered as a whole, are not directed to an abstract idea of “analyzing”, but rather to an improved laboratory procedure for the analysis of labelled nucleic acids; 2) claims 1, 5, and 8 integrate the use of a labeled complex comprising a mutant Cas9 protein with inactivated nuclease activity into improved analytical methods; and 3) publications after Applicant’s filing date cannot show that their teachings were well-understood, routine, or conventional at the relevant time.  Upon further consideration, the allegations/arguments are found persuasive and, thus, this rejection is hereby withdrawn. 

Response to Allegations/Arguments directed to ‘Claim Rejections - 35 U.S.C. § 102, U.S. Patent Application Publication No. 2014/0315985’
The ‘Response to Non-Final Office Action’ (pages 10-12), filed on 09 March 2021, alleges/argues: 1) absent is a showing that the subject matter claimed by May ‘985 is supported by it priority application filed on 01 May 2013; 2) May ‘985 does not disclose a method that comprises labeling and analyzing sites in a nucleic acid; 3) May ‘985 does not disclose the use of a Cas9 protein to label a site in a nucleic acid, and to analyz[e]… the product by fluorescence microscopy; 3) May ‘985 is silent about the type of microscopy and provides no description of analysis of a labeled complex comprising Cas9 bound to a site in a nucleic acid; 4) MAY ‘985 provides for the comparison of two test chromosomes in a patient, or the same test chromosome at different times, but does not disclose a reference chromosome, much less a reference 

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

U.S. Patent Application Publication No. 2014/0068797
Claims 1-4, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2014/0068797 (see attached ‘PTO-892’; herein “DOUDNA ‘797”).  It should be recognized that DOUDNA ‘850 is herein applied based upon the filing date of 15 March 2013 for U.S. Patent Application No. 13/842,859.
The instant claims are directed to a method comprising the steps of (a) contacting a nucleic acid with a labeled complex comprising a mutant Cas9 protein that has inactivated nuclease activity and a guide RNA under conditions by which the complex binds to the nucleic acid; and (b) analyzing the product of step (a) by fluorescence microscopy.  

	Regarding claim 1, DOUDNA ‘797 provides for methods utilizing a labeled complex comprising an enzymatically inactive Cas9 (e.g., D10A and H840A) along with corresponding guide RNAs (i.e., DNA-targeting RNAs) to contact a target nucleic acid (Abstract; Paragraphs [0008]-[0014], [0135], [0164]-[0191], [0253]-[0272]; [0410]-[0411], [0448]-[0454]).  DOUDNA ‘797 provides for the utilization of fluorescence microscopy for subsequent analysis, wherein DOUDNA ‘797 states:
FIG. 29 demonstrates that co-expression of Cas9 and guide RNA in human cells generates double-strand DNA breaks at the target locus. (A) Top; schematic diagram of the Cas9-HA-NLS-GFP expression construct. Bottom; lysate from HEK293T cells transfected with the Cas9 expression plasmid was analyzed by Western blotting using an anti-HA antibody. (B) Fluorescence microscopy of HEK293T cells expressing Cas9-HA-NLS-GFP. (C) Design of a single-guide RNA (sgRNA, i.e., a single-molecule DNA-targeting RNA) targeting the human CLTA locus. Top; schematic diagram of the sgRNA target site in exon 7 of the human CLTA gene. The target sequence that hybridizes to the guide segment of CLTA1 sgRNA is indicated by "CLTA1 sgRNA." The GG di-nucleotide protospacer adjacent motif (PAM) is marked by an arrow. Black lines denote the DNA binding regions of the control ZFN protein. The translation stop codon of the CLTA open reading frame is marked with a dotted line for reference. Middle; schematic diagram of the sgRNA expression construct. The RNA is expressed under the control of the U6 Pol III promoter and a poly(T) tract that serves as a Pol III transcriptional terminator signal. Bottom; sgRNA-guided cleavage of target DNA by Cas9. The sgRNA consists of a 20-nt 5'-terminal guide segment followed by a 42-nt stem-loop structure required for Cas9 binding. Cas9-mediated cleavage of the two target DNA strands occurs upon unwinding of the target DNA and formation of a duplex between the guide segment of the sgRNA and the target DNA. This is dependent on the presence of a PAM motif (appropriate for the Cas9 being used, e.g., GG dinucleotide, see Example 1 above) downstream of the target sequence in the target DNA. Note that the target sequence is inverted relative to the upper diagram. (D) Northern blot analysis of sgRNA expression in HEK239T cells. (E) Surveyor nuclease assay of genomic DNA isolated from HEK293T cells expressing Cas9 and/or CLTA sgRNA. A ZFN construct previously used to target the CLTA locus [10] was used as a positive control for detecting DSB-induced DNA repair by non-homologous end joining. (Paragraph [0692])

DOUDNA ‘797 provides for the utilization of various affinity tags and capture agents (e.g., antibody) to specifically bind to the Cas9 protein (Paragraphs [0686] and [0692]).
Regarding claims 2, 11, and 12, DOUDNA ‘797 provides for the DNA-targeting RNA (i.e., guide RNA) to comprise a modified nucleotide such as a fluorescent label (Paragraphs [0133]-[0134], and [0425]).  For instance, DOUDNA ‘797 states:


Regarding claim 3, DOUDNA ‘797 provides for the mutant Cas9 polypeptide to further comprise a fluorescent label for tracking or purification (Paragraphs [0237]-[0241]; and FIG. 29).  For instance, DOUDNA ‘797 states:
For example, in a chimeric Cas9/Csn1 protein, a naturally-occurring (or modified, e.g., mutation, deletion, insertion) bacterial Cas9/Csn1 polypeptide may be fused to a heterologous polypeptide sequence (i.e. a polypeptide sequence from a protein other than Cas9/Csn1 or a polypeptide sequence from another organism). The heterologous polypeptide sequence may exhibit an activity (e.g., enzymatic activity) that will also be exhibited by the chimeric Cas9/Csn1 protein (e.g., methyltransferase activity, acetyltransferase activity, kinase activity, ubiquitinating activity, etc.). A heterologous nucleic acid sequence may be linked to another nucleic acid sequence (e.g., by genetic engineering) to generate a chimeric nucleotide sequence encoding a chimeric polypeptide. In some embodiments, a chimeric Cas9/Csn1 polypeptide is generated by fusing a Cas9/Csn1 polypeptide (e.g., wild type Cas9 or a Cas9 variant, e.g., a Cas9 with reduced or inactivated nuclease activity) with a heterologous sequence that provides for subcellular localization (e.g., a nuclear localization signal (NLS) for targeting to the nucleus; a mitochondrial localization signal for targeting to the mitochondria; a chloroplast localization signal for targeting to a chloroplast; an ER retention signal; and the like). In some embodiments, the heterologous sequence can provide a tag for ease of tracking or purification (e.g., a fluorescent protein, e.g., green fluorescent protein (GFP), YFP, RFP, CFP, mCherry, tdTomato, and the like; a HIS tag, e.g., a 6xHis tag; a hemagglutinin (HA) tag; a FLAG tag; a Myc tag; and the like). In some embodiments, the heterologous sequence can provide for increased or decreased stability. In some embodiments, the heterologous sequence can provide a binding domain (e.g., to provide the ability of a chimeric Cas9 polypeptide to bind to another protein of interest, e.g., a DNA or histone modifying protein, a transcription factor or transcription repressor, a recruiting protein, etc.).” (Paragraph [0241])

Regarding claim 4, DOUDNA ‘797 provides for the utilization of a fluorescently labeled antibody to be directed to the complex, whereby Cas9-HA-NLS-GFP is expression and detected with anti-HA antibody (Paragraphs [0686] and [0692]).
Accordingly, DOUDNA ‘797 anticipates the instant claims.

U.S. Patent Application Publication No. 2014/0179006
Claims 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2014/0179006 (see attached ‘PTO-892’; herein “ZHANG 006”).  It should be recognized that ZHANG ‘006 is herein applied based upon the filing date of 15 March 2013 for U.S. Provisional Application No. 61/791,409.
The instant claims are directed to a method comprising the steps of (a) contacting a nucleic acid with a labeled complex comprising a mutant Cas9 protein that has inactivated nuclease activity and a guide RNA under conditions by which the complex binds to the nucleic acid; and (b) analyzing the product of step (a), wherein the labeled Cas9-gRNA complex binds to a test chromosome comprising the nucleic acid, and a signal form the test chromosome is compared with a signal of a reference chromosome.
ZHANG ‘006 discloses methods utilizing an inactivated Cas9 protein and a DNA-targeting RNA (i.e., guide RNA) to target nucleic acids (Abstract; and Paragraphs [0129]-[0130]).
Regarding claims 8 and 9, ZHANG ‘006 provides for methods utilizing a labeled complex comprising an enzymatically inactive Cas9 (e.g., D10A and H840A) along with corresponding guide RNAs (i.e., DNA-targeting RNAs) to contact a target nucleic acids (Abstract; Paragraphs [0017], [0022], [0068], [0095], [0126]-[0128], [0129]-[0130], [0133]-[0136], [0220], [0330]-[0332], [0371], and [0391]).  ZHANG ‘006 provides for the subsequent comparative analysis between signals produced by a labeled Cas9-gRNA complex binding to a test chromosome and a signal from a reference chromosome (e.g., wild type chromosome) (Paragraphs [0048]-[0049], [0058]-[0059], [0210], [0253], and [0268]; FIGS. 23A-B, 24A-C, 33A-D, 34A-D, ).  Additionally, this 
Regarding claim 10, ZHANG ‘006 provides for the utilization of multiple components for the CRISPR complex formation, such as one or more gRNA, Cas9, etc. (i.e., plurality of labeled Cas9-gRNA complexes) (Paragraphs [0009], [0016]-[0018], and [0125]-[0128]).
Accordingly, ZHANG ‘006 anticipates the instant claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

U.S. Patent Application Publication No. 2014/0068797 further in view of U.S. Patent Application Publication No. 2014/0315985
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0068797 (see attached ‘PTO-892’; herein “DOUDNA ‘797”) further in view of U.S. Patent Application Publication No. 2014/0315985 (see ‘PTO-892’, mailed on 09 December 2020; herein “MAY ‘985”).  It should be recognized that DOUDNA ‘850 is herein applied based .
The instant claims are directed to a method comprising the steps of (a) contacting a nucleic acid with a labeled complex comprising a mutant Cas9 protein that has inactivated nuclease activity and a guide RNA under conditions by which the complex binds to the nucleic acid; and (b) analyzing the product of step (a), wherein the complex is labeled with streptavidin.
DOUDNA ‘797 discloses methods utilizing an inactivated Cas9 protein and a DNA-targeting RNA (i.e., guide RNA) to target nucleic acids (Abstract).
Regarding claim 5, DOUDNA ‘797 provides for methods utilizing a labeled complex comprising an enzymatically inactive Cas9 (e.g., D10A and H840A) along with corresponding guide RNAs (i.e., DNA-targeting RNAs) to contact a target nucleic acid (Abstract; Paragraphs [0008]-[0014], [0135], [0164]-[0191], [0253]-[0272]; [0410]-[0411], [0448]-[0454]).  DOUDNA ‘797 provides for the DNA-targeting RNA (i.e., guide RNA) to comprise a modified nucleotide such as a fluorescent label (Paragraphs [0133]-[0134] and [0425]).  DOUDNA ‘797 provides for the mutant Cas9 polypeptide to further comprise a fluorescent label for tracking or purification (Paragraphs [0237]-[0241] and FIG. 29).  
While DOUDNA ‘797 does teach methods utilizing an inactivated Cas9 protein and a DNA-targeting RNA (i.e., guide RNA) to target nucleic acids, DOUDNA ‘797 fails to specifically teach the application of streptavidin as a label.  MAY ‘985 resolves the deficiencies of DOUDNA ‘797, wherein MAY ‘985 discloses complexes comprising Cas9 and guide RNA that target a nucleic acid  (Abstract; Paragraphs [0013]-[0020]).
Id.; and Paragraphs [0643] and [0948]).  Additionally, this is supported by Paragraph [0040] of U.S. Provisional Patent Application No. 61/818,382, filed on 01 May 2013, for which MAY ‘985 claims priority to.
In view of the teachings of DOUDNA ‘797 and MAY ‘985 (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have alternatively utilized streptavidin as a label as disclosed in MAY ‘985 in the methods utilizing an inactivated Cas9 protein and a DNA-targeting RNA (i.e., guide RNA) to target nucleic acids of DOUDNA ‘797, since MAY ‘985 provides one in the art some teaching, suggestion, or motivation to for such labeling for tracking or purification (Paragraph [0139]).  Similarly, DOUDNA ‘797 provides for the utilization of labels for tracking and purification complex detection/analysis (Paragraph [0456]).  Furthermore, DOUDNA ‘797 and MAY ‘985 are directed to utilization of Cas9 along with gRNA to target nucleic acids and, thus, are drawn to the same purpose and/or outcome.
Accordingly, DOUDNA ‘797 further in view of MAY ‘985 renders the instant claims unpatentable.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636